714 N.W.2d 334 (2006)
475 Mich. 874
WASHINGTON MUTUAL BANK, F.A., Plaintiff-Appellant,
v.
SHOREBANK CORPORATION and Standard Federal Bank, N.A., Defendants-Appellees, and
Hanna Shina, a/k/a John Shina, and Jaklin Shina, Defendants.
Docket No. 129523. COA No. 254338.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the June 23, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal.